Citation Nr: 1010256	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  06-06 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office 
in Newington, Connecticut


THE ISSUE

Entitlement to service connection for left ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 






INTRODUCTION

The Veteran had active military service from February 1967 to 
February 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Hartford Regional Office 
(RO) in Newington, Connecticut.  

The issue of entitlement to service connection for tinnitus 
has been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over this issue, and it is 
referred to the AOJ for appropriate action.  


FINDING OF FACT

Left ear hearing loss disability originated during the 
Veteran's active service.


CONCLUSION OF LAW

Left ear hearing loss disability was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the Board has determined 
that the evidence currently of record is sufficient to 
establish the Veteran's entitlement service connection for 
left ear hearing loss disability.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304 (2009); see also VAOPGCPREC 3-2003 (July 
16, 2003).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

At the outset the Board notes that in the January 2006 
Statement of the Case, the RO noted that the Veteran entered 
into active service with ear trouble.  The Veteran's service 
treatment records (STRs) show that at his induction 
examination in February 1967 the Veteran checked "yes" in 
answer to whether he had a history of ear, nose, or throat 
trouble.  However, the Veteran also reported that he had, had 
bad ears as a kid, but that his ears were ok now.  
Additionally, the audiological evaluation in connection with 
the induction examination disclosed normal findings.  Since 
no evidence of hearing loss or any other ear disorder was 
found on the entrance examination, the presumption of 
soundness applies.  There is no basis for rebutting the 
presumption of soundness in this case.

Further, the Board notes that the STRs of record do not 
contain any documentation of treatment for any ear problems 
while the Veteran was on active duty.  A further review of 
the Veteran's STRs shows that at his induction examination 
the Veteran's audiometric testing results were as follows:

Hertz (Hz)        |1000   |2000   |3000   |4000   
Right                | 0        | 0         | 
X       | 0         
        Left                  | 0        | 0         | 
X       | 0       

The Veteran was afforded a second audiology evaluation at his 
May 1967 flying examination.  At that time the Veteran's 
audiometric testing results were as follows:

Hertz (Hz)        |1000   |2000   |3000   |4000   
Right                | 0        | 0         | 
0       | 0         
        Left                  | -5       | 0         | 
0       | 0       

Finally, at the Veteran's separation examination in January 
1970 the Veteran's audiometric testing results were as 
follows:


Hertz (Hz)        |1000   |2000   |3000   |4000   
Right                | 5        | 5         | 
X       | 5         
        Left                  | 5        | 5         | 
X       | 5       

While the results at his separation examination were 
clinically normal and certainly do not represent a 
significant shift in the Veteran's hearing ability between 
the time of his induction and the time of his separation; 
they do, however, show that the Veteran's hearing ability did 
in fact decrease during his active duty service.

The Veteran has claimed that his hearing impairment is a 
result of acoustic trauma sustained while in active service 
in the form of jet aircraft noise, artillery fire, and bomb 
type blasts.  A review of the Veteran's DD Form 214 shows 
that the Veteran was attached to the Army Aviation detachment 
and that his military occupational specialty (MOS) was 
utility aircraft repairer.  Additionally, the Veteran's 
service included nearly a year of service in the Republic of 
Vietnam where he would have been exposed to other sorts of 
hazardous noise exposure in the form of artillery and bomb 
blasts.  Based on the evidence of record, the Board finds 
that the Veteran was exposed to acoustic trauma during his 
active military service.  

Additionally, the Veteran has asserted that he first noticed 
his left ear hearing impairment when he was in active service 
and that it had gotten progressively worse since that time.    

The Veteran is competent to state when he first noticed 
difficulty hearing and to state that the symptoms have 
continued since service.  See Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Moreover, the Board has found the Veteran to be credible.

Of record is a letter from the Veteran's private treating 
ear, nose, and throat (ENT) doctor.  In the letter, Dr. N.H. 
reported that the Veteran's audiometric testing resulted in a 
finding that the Veteran had mild, bilateral hearing loss and 
Dr. N.H. opined that the Veterans hearing loss was most 
likely related to exposure to loud noises such as jet 
airplanes or explosions.

In March 2006 the Veteran was afforded a VA ear diseases 
examination.  At that time the Veteran reported that he had 
been exposed to artillery fire and propeller driven and jet 
engine noise while in active service.  The examiner opined 
that the Veteran's mild, bilateral hearing loss was at least 
as likely as not related to his loud noise exposure in the 
military.  

Also in March 2006, the Veteran was afforded a VA audiology 
evaluation by an audiologist.  At that time the Veteran again 
reported that he had noise exposure in the military as he had 
worked on the flight line, was in an artillery unit, and used 
weapons without hearing protection.  The Veteran also noted 
occasional recreational noise exposure as a carpenter, but 
reported that he always used hearing protection while 
engaging in those activities.  The audiometric testing 
results from this examination showed that the Veteran had 
mild sensorineural hearing loss in his left ear and hearing 
that was within normal limits in his right ear.  No opinion 
regarding the etiology of the Veteran's left ear hearing loss 
was offered at that time.

In October 2006 the March 2006 VA audiologist was asked to 
offer an addendum opinion to her examination report.  At that 
time she opined that it was not likely that the Veteran's 
hearing loss was related to noise exposure in service.  She 
based her statement on the fact that the Veteran's 
audiological evaluation was within normal limits at the time 
of his separation from active service.  

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as the reasoning employed 
by the physicians and whether (and the extent to which) they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Additionally, while the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard, Willis 
v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to 
assess medical evidence and is not obligated to accept a 
physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).

The Board finds that the opinions offered by the Veteran's 
private physician and the VA ear disease examination examiner 
to be more probative than that offered by the VA audiologist 
in October 2006.  In this regard, the Board notes that both 
the Veteran's private physician's opinion and the VA ear 
disease examination examiner's opinion are consistent with 
each other and they take into account the Veteran's 
subjective complaints of onset and continuity, whereas the 
October 2006 VA audiologist's opinion stated that it was not 
likely that the Veteran's hearing loss was related to noise 
exposure in service, however, the audiologist failed to 
provide an alternative etiology for the Veteran's hearing 
loss.  Other than occasional exposure to carpentry noise, 
with the use of hearing protection, there is no other 
acoustic trauma noted by the audiologist in her examination 
report.  Additionally, while the Veteran's hearing was within 
normal limits at the time of his separation, the audiologist 
failed to account for the fact that his hearing did in fact 
shift while he was on active duty.  

Accordingly, the preponderance of the evidence is in favor of 
the claim, and entitlement to service connection for left ear 
hearing loss disability is warranted.  


ORDER

Entitlement to service connection for left ear hearing loss 
disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


